DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 15, 2021 in which claims 1, 3-4 and 6-19 are presented for examination. Claims 2, 5 and 20 have been withdrawn.

Election/Restrictions
Claims 2, 5 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (2013/0283494) in view of Mitchell (2009/0000006) in view of Gavin (1,220,088).
Regarding claim 1, Vaughn teaches, A pair of shorts (100, figure 1), comprising: a pocket accessible via an opening (“Exterior pocket 21 appears as normal exterior pocket openings, here exemplified as being located on shorts or pants bottoms of any style. This pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc. The exterior pocket should be of a size and shape so as to allow objects to pass through the opening of exterior pocket 21.”, [0054], 21 accessible via an opening), a centerline of the opening (the slit opening has a centerline, figure 1).
While Vaughn discloses that the pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc”, [0054], Vaughn fails to teach, a rib biased toward a centerline of the opening and configured to direct fluid away from the opening. 
Mitchell, a garment with a side pocket, Abstract, teaches, a rib biased toward a centerline of the opening (34 is biased toward a centerline of 26, [0045], [0047], [0048], figures 4, 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening of Vaughn with a rib as taught by Mitchell in order to provide the opening the ability to be “closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046].
While Mitchell discloses a rib, The combined references fail to teach, a rib configured to direct fluid away from the opening.
Gavin, an apparel garment with a hem, figures 1 and 7, teaches, a rib configured to direct fluid away from the opening (“The entire edge along the front and neck from the points 22 is folded into a single hem 23”, page 1 Col. 2 ln. 79-81, “The fastening may be either by a row of stitches 26, or when the character of the material is such as to permit it, the fastening may be by sealing by the use of a hot iron or the like along the line 26'. In all forms of the invention I prefer to provide or form an outwardly turned free edge as shown at 36 which, being on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge and thereby reaching the undergarments”, page 2 Col. 2 ln. 52-60, “the roll of the hem being from the inside to the outer side and having its extreme edge deflected outwardly in spaced relation to the main part of the cape and constituting a guide to direct the flow of water to the bottom edge of the cape, substantially as set forth.”, Claim 2, therefore, 36 is configured to direct fluid away from the center opening, figures 1, 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rib on the shorts of the combined references as being configured to direct fluid away from the opening as taught by Gavin in order to provide the rib “on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge”, page 2 Col. 2 ln. 52-60.
Regarding claim 3, the combined references teach, wherein the rib projects outward of adjacent material of the pair of shorts, wherein the adjacent material is material providing a pelvis portion of the pair of shorts (as combined above, 34 of Mitchell projects outward (as taught by Gavin) of adjacent material of 100 of Vaughn wherein the adjacent material is material providing a pelvis portion of 100 of Vaughn, Vaughn annotated figure 5, see also Mitchell figure 4C which depicts adjacent material 14 and 12).

Regarding claim 6, the combined references teach, wherein: the rib is a first rib (34 of Mitchell (as modified by Gavin)), the pair of shorts (Vaughn, 100) and the first rib is on a side of the centerline (34 of Mitchell (as modified by Gavin) is on a side of the centerline of the opening of Vaughn).
While Vaughn discloses that the pocket opening as a slit, see [0054], in which the slit has a centerline, the combined references fail to teach, a second rib biased toward the centerline and configured to direct fluid away from the opening, and the first and second ribs are on opposite sides of the centerline. 
Mitchell, a garment with a side pocket, Abstract, teaches, a second rib biased toward a centerline of the opening, and the first and second ribs are on opposite sides of the centerline (34 and 36 are on opposite sides of the centerline, [0045], [0047], [0048], figures 4, 4A-4C ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening of Vaughn with a second rib opposite the first rib as taught by Mitchell in order to provide the opening the ability to be “closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046].
While Mitchell discloses a rib biased toward a centerline of the opening, The combined references fail to teach, a rib configured to direct fluid away from the opening.
Gavin, an apparel garment with a hem, figures 1 and 7, teaches, a rib configured to direct fluid away from the opening (“The entire edge along the front and neck from the points 22 is folded into a single hem 23”, page 1 Col. 2 ln. 79-81, “The fastening may be either by a row of stitches 26, or when the character of the material is such as to permit it, the fastening may be by sealing by the use of a hot iron or the like along the line 26'. In all forms of the invention I prefer to provide or form an outwardly turned free edge as shown at 36 which, being on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge and thereby reaching the undergarments”, page 2 Col. 2 ln. 52-60, “the roll of the hem being from the inside to the outer side and having its extreme edge deflected outwardly in spaced relation to the main part of the cape and constituting a guide to direct the flow of water to the bottom edge of the cape, substantially as set forth.”, Claim 2, therefore, 36 is configured to direct fluid away from the center opening, figures 1, 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second rib on the shorts of the combined references as being configured to direct fluid away from the opening as taught by Gavin in order to provide the rib “on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge”, page 2 Col. 2 ln. 52-60.

Regarding claim 7, the combined references teach, wherein, when at rest: the first and second ribs are biased toward the centerline, the first and second ribs contact one another, and the first and second ribs do not fully enclose the pocket (Mitchell, “Aperture 26 is closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046], therefore, as combined above as taught by Mitchell, 34 and 36 are biased toward the centerline, 34 and 36 contact one another, and 34 and 36 do not fully enclose the pocket).

Regarding claim 8, the combined references teach, the rib is 100% polypropylene (Mitchell [0046] discloses “Front panel 12 has a rolled edge 34 formed by stitches 38”, therefore, as combined above, 34 of Mitchell (as modified by Gavin) is formed of the material of 100 of Vaughn, in which Vaughn discloses in [0034] “The material of the outer shell can be selected from any of a variety of suitable materials. In general, the material is selected according to the use for which the garment is intended, e.g., sporting activities (e.g., athletic activities (e.g., basketball, baseball, tennis, lacrosse, football, field hockey, volleyball, cycling, surfing, running, jogging, skating, etc.), outdoor activities (e.g., hiking, rock climbing, skateboarding, mountaineering, etc.), travel, and the like. It may be desirable that the outer layer be composed of a material that is one or more of lightweight, breathable, moisture-wicking, stain-resistant, water-resistant, and combinations thereof. It is also generally desirable the outer layer material be washable, especially machine-washable. Examples of materials include, but are not limited to, LYCRA.RTM., SPANDEX.RTM., COOLMAX.RTM., polypropylene, NYLOUR.RTM., and the like”, therefore, the material of 100 is 100% polypropylene, thereby making the rib 34, 100% polypropylene).
While the combined references teach the rib being 100% polypropylene, the combined references fail to teach, “wherein the rib is 100% polyurethane”, As stated above, Vaughn discloses in [0034], “The material of the outer shell can be selected from any of a variety of suitable materials. In general, the material is selected according to the use for which the garment is intended…It may be desirable that the outer layer be composed of a material that is one or more of lightweight, breathable, moisture-wicking, stain-resistant, water-resistant, and combinations thereof. It is also generally desirable the outer layer material be washable, especially machine-washable. Examples of materials include, but are not limited to, LYCRA.RTM., SPANDEX.RTM., COOLMAX.RTM., polypropylene, NYLOUR.RTM., and the like”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Vaughn to use polyurethane for the material of the shorts, since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the shorts polyurethane material would provide the shorts a material that is lightweight, breathable, water resistant and abrasion resistant, which are properties of polyurethane fabric. Which maintains the desirable characteristics for the shorts to be composed of a material that is one or more of lightweight, breathable, stain-resistant, water-resistant as disclosed by Vaughn. 

Regarding claim 14, the combined references teach, wherein the pair of shorts does not include any fasteners configured to close the opening and the pair of shorts does not include any flaps configured to cover the opening (Mitchell, “Aperture 26 is closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046], therefore, as combined above as taught by Mitchell, the shorts 200 of Vaughn do not include any fasteners configured to close the opening and the pair of shorts 200 of Vaughn does not include any flaps configured to cover the opening of 21 of Vaughn).

Regarding claim 15, the combined references teach, further comprising: a pelvis portion, a right leg portion, and a left leg portion, wherein a material providing an outer layer of the pelvis portion, an outer layer of the right leg portion, and an outer layer of the left leg portion is water resistant (Vaughn, “The material of the outer shell can be selected from any of a variety of suitable materials. In general, the material is selected according to the use for which the garment is intended, e.g., sporting activities (e.g., athletic activities (e.g., basketball, baseball, tennis, lacrosse, football, field hockey, volleyball, cycling, surfing, running, jogging, skating, etc.), outdoor activities (e.g., hiking, rock climbing, skateboarding, mountaineering, etc.), travel, and the like. It may be desirable that the outer layer be composed of a material that is one or more of lightweight, breathable, moisture-wicking, stain-resistant, water-resistant, and combinations thereof. It is also generally desirable the outer layer material be washable, especially machine-washable. Examples of materials include, but are not limited to, LYCRA.RTM., SPANDEX.RTM., COOLMAX.RTM., polypropylene, NYLOUR.RTM., and the like. The outer shell may be double-sided (e.g., so as to provide different desired characteristics on an inner side compared to an outer side, e.g., water-resistant on an outer side)”, [0034], therefore, 200 further comprises a pelvis portion, a right leg portion, and a left leg portion, see figure 1, and the material providing an outer layer of the pelvis portion, an outer layer of the right leg portion, and an outer layer of the left leg portion is water resistant).

Regarding claim 16, the combined references teach, wherein the material is hydrophobic and is not waterproof (Vaughn, “The outer shell may be double-sided (e.g., so as to provide different desired characteristics on an inner side compared to an outer side, e.g., water-resistant on an outer side)”, [0034], therefore, the material for the outer layer is hydrophobic and is not waterproof).

Regarding claim 18, the combined references teach, wherein: the pocket is a right pocket of the pair of shorts, the pair of shorts further comprises a left pocket, the left pocket is accessible via an opening (Vaughn, wherein: 21 is a right pocket of 200, 200 further comprises a left 21, the left 21 is accessible via an opening, “Exterior pocket 21 appears as normal exterior pocket openings, here exemplified as being located on shorts or pants bottoms of any style. This pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc. The exterior pocket should be of a size and shape so as to allow objects to pass through the opening of exterior pocket 21.”, [0054]), a centerline of the opening (the slit opening of 21 has a centerline, figure 1).
While Vaughn discloses that the pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc”, [0054], Vaughn fails to teach, a rib biased toward a centerline of the opening of the left pocket and configured to direct fluid away from the opening of the left pocket. 
Mitchell, a garment with a side pocket, Abstract, teaches, a rib biased toward a centerline of the opening (34 is biased toward a centerline of 26, [0045], [0047], [0048], figures 4, 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening of the left pocket of Vaughn with a rib as taught by Mitchell in order to provide the opening the ability to be “closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046].
While Mitchell discloses a rib, The combined references fail to teach, a rib configured to direct fluid away from the opening of the left pocket.
Gavin, an apparel garment with a hem, figures 1 and 7, teaches, a rib configured to direct fluid away from the opening (“The entire edge along the front and neck from the points 22 is folded into a single hem 23”, page 1 Col. 2 ln. 79-81, “The fastening may be either by a row of stitches 26, or when the character of the material is such as to permit it, the fastening may be by sealing by the use of a hot iron or the like along the line 26'. In all forms of the invention I prefer to provide or form an outwardly turned free edge as shown at 36 which, being on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge and thereby reaching the undergarments”, page 2 Col. 2 ln. 52-60, “the roll of the hem being from the inside to the outer side and having its extreme edge deflected outwardly in spaced relation to the main part of the cape and constituting a guide to direct the flow of water to the bottom edge of the cape, substantially as set forth.”, Claim 2, therefore, 36 is configured to direct fluid away from the center opening, figures 1, 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rib on the shorts of the combined references as being configured to direct fluid away from the opening as taught by Gavin in order to provide the rib “on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge”, page 2 Col. 2 ln. 52-60.


Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (2013/0283494) in view of Mitchell (2009/0000006) in view of Gavin (1,220,088) in view of Albano et al. (2017/0354192)[Albano].
Regarding claim 9, the combined references teach, the pocket (Vaughn, 21).
The combined references fail to teach, further comprising: a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer as the interior of the pocket.
Albano, shorts with a pocket, Abstract, teaches, further comprising: a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer as the interior of the pocket (“the pocket comprising one or more panels of a third material”, [0008], “The cavity 215 is formed by one or more panels of additional layers of material 225”, [0024], “The one or more layers of cavity material 225 can comprise one of the materials of the inner layer 110 and/or one or more of the materials of the outer layer 105. For example, the cavity material 225 may comprise one or more of one or more of nylon, engineered and/or blended nylon (such as Cordura® or Tactel®), spandex, lycra, elastane, a polyester-polyurethane copolymer, cotton, polyester, polyurethane, polytetrafluoroethylene, stretched polytetrafluoroethylene (such as Gore-Tex®), polypropylene, mesh, a polyester microfiber (such as Dri-FIT®), oblong and grooved polyester fibers (such as Coolmax®), polyamide, antimicrobial fabric, and a polymeric biocide. The material may be moisture wicking (such as Dri-FIT and/or Coolmax)”, [0027], therefore, 225 is configured to hold contents placed in 200, and since 225 is disclosed as being “formed by one or more panels of additional layer of material”, 225 includes a first piece of material, and includes an inner layer facing an interior of the pocket and made of a waterproof material, and 225 further includes an outer layer on an opposite side of the inner layer as the interior of 200, figure 4, Note: the “one or more of” materials listed for the cavity material 225 include waterproof material, ie: polyurethane and stretched polytetrafluoroethylene (such as Gore-Tex®)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pocket of the combined references with a liner as taught by Albano in order to provide the pocket with a liner material to protect the contents within the pockets.

Regarding claim 11, the combined references teach, wherein: the liner includes a second piece of material connected to the first piece of material, the second piece of material includes an inner layer facing the interior of the pocket and made of a waterproof material, and the second piece of material further includes an outer layer on an opposite side of the inner layer as the interior of the pocket (Albano, “The cavity 215 is formed by one or more panels of additional layers of material 225…As can be seen in FIG. 3A, the cavity 215 is formed by two opposed panels of cavity material 225 that is closed at its end 245. This closed end 245 can be formed by attaching the bottom and sides of two panels together or by the folding over of a single panel of material or by any similar process. The opposite end of the cavity material is open to form an opening into the cavity 215”, [0024], “The one or more layers of cavity material 225 can comprise one of the materials of the inner layer 110 and/or one or more of the materials of the outer layer 105. For example, the cavity material 225 may comprise one or more of one or more of nylon, engineered and/or blended nylon (such as Cordura® or Tactel®), spandex, lycra, elastane, a polyester-polyurethane copolymer, cotton, polyester, polyurethane, polytetrafluoroethylene, stretched polytetrafluoroethylene (such as Gore-Tex®), polypropylene, mesh, a polyester microfiber (such as Dri-FIT®), oblong and grooved polyester fibers (such as Coolmax®), polyamide, antimicrobial fabric, and a polymeric biocide. The material may be moisture wicking (such as Dri-FIT and/or Coolmax)”, [0027], therefore, 225 includes a second piece of material connected to the first piece of material, the second piece of material includes an inner layer facing the interior of the pocket and made of a waterproof material, and the second piece of material further includes an outer layer on an opposite side of the inner layer as the interior of 200, figure 4, Note: the “one or more of” materials listed for the cavity material 225 include waterproof material, ie: polyurethane and stretched polytetrafluoroethylene (such as Gore-Tex®)).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (2013/0283494) in view of Mitchell (2009/0000006) in view of Gavin (1,220,088) in view of Albano et al. (2017/0354192)[Albano] in view of Garabedian (2014/0259297).
Regarding claim 12, the combined references teach, the first and second pieces of material (Albano, the first and second pieces of 225, see [0027]).
The combined references fail to teach, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching.
While Albano discloses 225 as “As can be seen in FIG. 3A, the cavity 215 is formed by two opposed panels of cavity material 225 that is closed at its end 245. This closed end 245 can be formed by attaching the bottom and sides of two panels together”, [0024], the combined references fail to teach, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching.
Garabedian, pockets for lower body garments, Abstract, [0036], teaches, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching (“The pocket bag 110 is formed from an inner material portion 205 (which is positioned proximate the body) and an outer material portion 210 positioned proximate an outer surface of a garment 200 to which it is attached (see, for example, FIG. 28). The inner material portion 205 and outer material portion 210 may be separate material elements attached (e.g., through…an adhesive) at their perimeters to form a pocket bag 110 within the unattached central regions of the inner and outer material portions”, [0039], therefore 205 and 210 are joined together at an interface using adhesive and not using stitching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second pieces of material of the combined references with as being joined together by adhesive as taught by Garabedian in order to provide secure attachment between the first and second materials.
Regarding claim 19, Vaughn teaches, A pair of shorts (200, figure 1), comprising: a waistband, a pelvis portion, a right leg portion, a left leg portion (200 comprises a waistband, a pelvis portion, a right leg portion, a left leg portion, figure 1), wherein a material providing an outer layer of the pelvis portion, an outer layer of the right leg portion, and an outer layer of the left leg portion is water resistant and is not waterproof (“Vaughn, “The material of the outer shell can be selected from any of a variety of suitable materials. In general, the material is selected according to the use for which the garment is intended, e.g., sporting activities (e.g., athletic activities (e.g., basketball, baseball, tennis, lacrosse, football, field hockey, volleyball, cycling, surfing, running, jogging, skating, etc.), outdoor activities (e.g., hiking, rock climbing, skateboarding, mountaineering, etc.), travel, and the like. It may be desirable that the outer layer be composed of a material that is one or more of lightweight, breathable, moisture-wicking, stain-resistant, water-resistant, and combinations thereof. It is also generally desirable the outer layer material be washable, especially machine-washable. Examples of materials include, but are not limited to, LYCRA.RTM., SPANDEX.RTM., COOLMAX.RTM., polypropylene, NYLOUR.RTM., and the like. The outer shell may be double-sided (e.g., so as to provide different desired characteristics on an inner side compared to an outer side, e.g., water-resistant on an outer side)”, [0034], therefore, a material providing an outer layer of the pelvis portion, an outer layer of the right leg portion, and an outer layer of the left leg portion is water resistant and is not waterproof), wherein the right leg and left leg portions each include a pocket, each pocket being accessible by a respective opening (“Exterior pocket 21 appears as normal exterior pocket openings, here exemplified as being located on shorts or pants bottoms of any style. This pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc. The exterior pocket should be of a size and shape so as to allow objects to pass through the opening of exterior pocket 21.”, [0054], therefore, the right leg and left leg portions each include 21, each 21 being accessible by a respective opening) and comprising a centerline of the opening (the slit opening has a centerline, figure 1).
While Vaughn discloses that the pocket opening can be cut or shaped in any fashion; horizontal slit, vertical side seam slit, frontal basket cup, etc”, [0054], Vaughn fails to teach, Vaughn fails to teach, a rib biased toward a centerline of the respective opening and configured to direct fluid away from the respective opening, wherein the rib projects outward of adjacent material of the pair of shorts, a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer of the first piece of material as the interior of the pocket, wherein the liner further includes a second piece of material connected to the first piece of material, and wherein the second piece of material including an inner layer facing the interior of the pocket and made of a waterproof material, and wherein the second piece of material further includes an outer layer on an opposite side of the inner layer of the second piece of material as the interior of the pocket, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching, and wherein the pair of shorts does not include any fasteners configured to close the opening and the pair of shorts does not include any flaps configured to cover the opening.
Mitchell, a garment with a side pocket, Abstract, teaches, a rib biased toward a centerline of the opening (34 is biased toward a centerline of 26, [0045], [0047], [0048], figures 4, 4A-4C), and wherein the garment does not include any fasteners configured to close the opening and the garment does not include any flaps configured to cover the opening (“Aperture 26 is closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046], therefore, wherein the garment does not include any fasteners configured to close 26 and the garment does not include any flaps configured to cover 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening the pocket of Vaughn with a rib as taught by Mitchell in order to provide the opening the ability to be “closed against casual observation, but is not fastened, by abutting rolled edges 34 and 36 and by contact between inner panel 48 and rolled edge 34 of front panel 12”, [0046].
The combined references teach, wherein the pair of shorts does not include any fasteners configured to close the opening and the pair of shorts does not include any flaps configured to cover the opening (as combined above as taught by Mitchell, 200 of Vaughn does not include any fasteners configured to close the opening of 21 and 200 of Vaughn does not include any flaps configured to cover the opening of 21).

While Mitchell discloses a rib, the combined references fail to teach, a rib configured to direct fluid away from the respective opening, wherein the rib projects outward of adjacent material of the pair of shorts, a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer of the first piece of material as the interior of the pocket, wherein the liner further includes a second piece of material connected to the first piece of material, and wherein the second piece of material including an inner layer facing the interior of the pocket and made of a waterproof material, and wherein the second piece of material further includes an outer layer on an opposite side of the inner layer of the second piece of material as the interior of the pocket, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching.
Gavin, an apparel garment with a hem, figures 1 and 7, teaches, a rib configured to direct fluid away from the opening, wherein the rib projects outward of adjacent material of the pair of shorts (“The entire edge along the front and neck from the points 22 is folded into a single hem 23”, page 1 Col. 2 ln. 79-81, “The fastening may be either by a row of stitches 26, or when the character of the material is such as to permit it, the fastening may be by sealing by the use of a hot iron or the like along the line 26'. In all forms of the invention I prefer to provide or form an outwardly turned free edge as shown at 36 which, being on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge and thereby reaching the undergarments”, page 2 Col. 2 ln. 52-60, “the roll of the hem being from the inside to the outer side and having its extreme edge deflected outwardly in spaced relation to the main part of the cape and constituting a guide to direct the flow of water to the bottom edge of the cape, substantially as set forth.”, Claim 2, therefore, 36 is configured to direct fluid away from the center opening, wherein 36 projects outward of adjacent material, figures 1, 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rib on the shorts of the combined references as being configured to direct fluid away from the opening and to projects outward of adjacent material as taught by Gavin in order to provide the rib “on the outer surface of the garment, acts as a guide to prevent water flowing down the garment from running over the edge”, page 2 Col. 2 ln. 52-60.
The combined references fail to teach, a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer of the first piece of material as the interior of the pocket, wherein the liner further includes a second piece of material connected to the first piece of material, and wherein the second piece of material including an inner layer facing the interior of the pocket and made of a waterproof material, and wherein the second piece of material further includes an outer layer on an opposite side of the inner layer of the second piece of material as the interior of the pocket, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching.
Albano, shorts with a pocket, Abstract, teaches, a liner configured to hold contents placed in the pocket, wherein the liner includes a first piece of material, wherein the first piece of material includes an inner layer facing an interior of the pocket and made of a waterproof material, and wherein the first piece of material further includes an outer layer on an opposite side of the inner layer as the interior of the pocket, wherein the liner further includes a second piece of material connected to the first piece of material, and wherein the second piece of material including an inner layer facing the interior of the pocket and made of a waterproof material, and wherein the second piece of material further includes an outer layer on an opposite side of the inner layer of the second piece of material as the interior of the pocket (“the pocket comprising one or more panels of a third material”, [0008], “The cavity 215 is formed by one or more panels of additional layers of material 225”, [0024], “The one or more layers of cavity material 225 can comprise one of the materials of the inner layer 110 and/or one or more of the materials of the outer layer 105. For example, the cavity material 225 may comprise one or more of one or more of nylon, engineered and/or blended nylon (such as Cordura® or Tactel®), spandex, lycra, elastane, a polyester-polyurethane copolymer, cotton, polyester, polyurethane, polytetrafluoroethylene, stretched polytetrafluoroethylene (such as Gore-Tex®), polypropylene, mesh, a polyester microfiber (such as Dri-FIT®), oblong and grooved polyester fibers (such as Coolmax®), polyamide, antimicrobial fabric, and a polymeric biocide. The material may be moisture wicking (such as Dri-FIT and/or Coolmax)”, [0027], therefore, 225 is configured to hold contents placed in 200, and since 225 is disclosed as being “formed by one or more panels of additional layer of material”, [0024], in which “the one or more layers of cavity material 225 can comprise one of the materials of the inner layer 110 and/or one or more of the materials of the outer layer 105”, [0027], 225 includes a first piece of material, and includes an inner layer facing an interior of the pocket and made of a waterproof material, and 225 further includes an outer layer on an opposite side of the inner layer as the interior of 200, wherein 225 further includes a second piece of material connected to the first piece of material, and wherein the second piece of material including an inner layer facing the interior of the pocket and made of a waterproof material, and wherein the second piece of material further includes an outer layer on an opposite side of the inner layer of the second piece of material as the interior of the 200, figure 4, Note: the “one or more of” materials listed for the cavity material 225 include waterproof material, ie: polyurethane and stretched polytetrafluoroethylene (such as Gore-Tex®)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pocket of the combined references with a liner  having a first piece of material and a second piece of materal as taught by Albano in order to provide the pocket with a liner material to protect the contents within the pockets.
While Albano discloses 225 as “As can be seen in FIG. 3A, the cavity 215 is formed by two opposed panels of cavity material 225 that is closed at its end 245. This closed end 245 can be formed by attaching the bottom and sides of two panels together”, [0024], the combined references fail to teach, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching.
Garabedian, pockets for lower body garments, Abstract, [0036], teaches, wherein the first and second pieces of material are joined together at an interface using adhesive and not using stitching (“The pocket bag 110 is formed from an inner material portion 205 (which is positioned proximate the body) and an outer material portion 210 positioned proximate an outer surface of a garment 200 to which it is attached (see, for example, FIG. 28). The inner material portion 205 and outer material portion 210 may be separate material elements attached (e.g., through…an adhesive) at their perimeters to form a pocket bag 110 within the unattached central regions of the inner and outer material portions”, [0039], therefore 205 and 210 are joined together at an interface using adhesive and not using stitching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second pieces of material of the combined references with as being joined together by adhesive as taught by Garabedian in order to provide secure attachment between the first and second materials.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (2013/0283494) in view of Mitchell (2009/0000006) in view of Gavin (1,220,088) in view of Albano et al. (2017/0354192)[Albano] in view of Chenegros et al. (2020/0054345)[Chenegros].
Regarding claim 13, the combined references teach, wherein: the inner layers of the first and second pieces of material are made of 100% polyurethane and the outer layers of the first and second pieces of material (Albano, “The one or more layers of cavity material 225 can comprise one of the materials of the inner layer 110 and/or one or more of the materials of the outer layer 105. For example, the cavity material 225 may comprise one or more of one or more of nylon, engineered and/or blended nylon (such as Cordura® or Tactel®), spandex, lycra, elastane, a polyester-polyurethane copolymer, cotton, polyester, polyurethane, polytetrafluoroethylene, stretched polytetrafluoroethylene (such as Gore-Tex®), polypropylene, mesh, a polyester microfiber (such as Dri-FIT®), oblong and grooved polyester fibers (such as Coolmax®), polyamide, antimicrobial fabric, and a polymeric biocide. The material may be moisture wicking (such as Dri-FIT and/or Coolmax)”, [0027], therefore, the inner layers of the first and second pieces of material of 225 are made of 100% polyurethane, and the outer layers of the first and second pieces of material are a material).
While Albano discloses the outer layer as being one or more of “nylon, engineered and/or blended nylon (such as Cordura® or Tactel®), spandex, lycra, elastane, a polyester-polyurethane copolymer, cotton, polyester, polyurethane, polytetrafluoroethylene, stretched polytetrafluoroethylene (such as Gore-Tex®), polypropylene, mesh, a polyester microfiber (such as Dri-FIT®), oblong and grooved polyester fibers (such as Coolmax®), polyamide, antimicrobial fabric, and a polymeric biocide”, [0027], the combined references fail to teach, and the outer layers of the first and second pieces of material are made of at least 92% polyethersulfone.
Chenegros, a sleeve, Abstract, teaches, the outer layer is are made of at least 92% polyethersulfone (“The internal textile element 18 is ideally made of water-repellent flame-proof polyether sulfone (PES), or of water-repellent polyamide (PA) of the 100% cordura type or others with flame-proof treatments. Furthermore, it has a weight of 120 to 450 g/m.sup.2. The internal textile element 18 also comprises a weave of the plain type, of the twill type or any other type of weave”, [0073], “The external textile element 20 is manufacture starting from a second strip of material 34”, [0075], “The external textile element 20 is preferably rigid (along a warp direction and a fill direction). The external textile element 20 can be manufactured in a material identical to the material of the internal textile element 18…All the other properties mentioned above for the internal textile element 18 (weight, water-repellent nature, type of weave) are also applicable to the external textile element 20”, [0077], therefore, 20 made of at least 92% polyethersulfone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide outer layer of first and second pieces of material of the combined references with as being made of at least 92% polyethersulfone as taught by Chenegros in order to provide the outer layer as a water-repellent flame-proof material, [0073].



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (2013/0283494) in view of Mitchell (2009/0000006) in view of Gavin (1,220,088) in view of Chenegros et al. (2020/0054345)[Chenegros].
Regarding claim 17, the combined references teach, the material (Vaughn, “The outer shell may be double-sided (e.g., so as to provide different desired characteristics on an inner side compared to an outer side, e.g., water-resistant on an outer side)”, [0034]).
The combined references fail to teach, wherein the material is a blend of 92% polyethersulfone and 8% polyurethane.
Chenegros, a sleeve, Abstract, teaches, the material is a blend of polyethersulfone and polyurethane (“The external textile element 20 is preferably rigid (along a warp direction and a fill direction)…Alternatively, the external textile element 20 can be manufactured based on polyurethane and polyether sulfones (PES)...All the other properties mentioned above for the internal textile element 18 (weight, water-repellent nature, type of weave) are also applicable to the external textile element 20.…All the other properties mentioned above for the internal textile element 18 (weight, water-repellent nature, type of weave) are also applicable to the external textile element 20”, [0077], therefore, 20 is a blend of polyethersulfone and polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material of Vaughn as being made of a blend of polyethersulfone and polyurethane as taught by Chenegros in order to provide the material as a water-repellent flame-proof material, [0073].

Regarding the limitation “92% polyethersulfone and 8% polyurethane”, while Chenegros discloses a material with a blend of polyethersulfone and polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the material to have the content of 92% polyethersulfone and 8% polyurethane, since it is within the general skill of a worker in the art to select a preferred material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by making the material 92% polyethersulfone and 8% polyurethane, the shorts would have a greater percentage of polyehersulfone which provides a material that has high temperature resistance, a high modulus in elasticity, high impact strength and high chemical resistance, which are properties of polyestersulfone, while maintaining the waterproof characteristics due to the polyurethane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2014/0182044 by Cole discloses a pair of shorts with a pocket having a water proof lining, the pocket having an opening without fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732